United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1591
                      ___________________________

                       Enterprise Financial Group, Inc.,

                     lllllllllllllllllllllPlaintiff - Appellant,

                                         v.

 Richard Podhorn; GR3 Construction, LLC; Capital Constructors Development,
    LLC; SLC Group, LLC; CLS Group, LLC; LCS Group, LLC; Cornerstone
   Investors, LLC; CapDev, LLC; Wilmer Farms, LLC; Highland Management
 Group, LLC; Maundeigh-Blu, LP; Maundeigh-Blu Management Company, Inc.;
  Richard J. Podhorn Revocable Trust U/T/A Dated May 18, 2006; Locomotive
  Investments, LP; HSWB, LLC; HS157, LLC; PFWB, LLC; WB1, LLC; 6ND,
      LLC; 6NWB, LLC; Missouri Equity Solutions, LLC; MO Housing &
     Re-Development, LLC; Contract Holdings, Inc.; Simpson Living Trust;
    Automotive Professional Resources, LLC; JCL Realty, LLC; James Capital
  Investments, LP; 4S Development, LLC; Wentzville Cinema Company, LLC,

                    lllllllllllllllllllllDefendants - Appellees.
                                     ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                         Submitted: January 15, 2019
                            Filed: July 16, 2019
                               ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________
COLLOTON, Circuit Judge.

       Enterprise Financial Group, Inc. sued Richard Podhorn, GR3 Construction,
LLC, and several affiliated entities, advancing a claim under the Missouri Uniform
Fraudulent Transfer Act. The district court dismissed the complaint without prejudice
on the ground that there was no case or controversy because Enterprise lacked Article
III standing. We conclude, however, that Enterprise has alleged facts sufficient to
demonstrate the elements of standing. We therefore reverse and remand for further
proceedings.

       According to the amended complaint, Enterprise sells consumer protection
products such as vehicle service contracts. Podhorn and GR3 Construction were part-
owners of North American Vehicle Insurance Services LLC, also known as NAVISS,
an entity that sold Enterprise’s vehicle service contracts. NAVISS agreed to pay a
share of refunds for early cancellation of the vehicle service contracts, but failed to
meet this obligation. The complaint alleges that NAVISS’s owners transferred
NAVISS’s funds to themselves and various affiliated entities, rendering NAVISS
insolvent. As a result, Enterprise was forced to pay NAVISS’s share of refunds
totaling more than $6 million. NAVISS also agreed to use two advances from
Enterprise, in the amounts of $250,000 and $400,000, exclusively for marketing and
advertising expenses. But NAVISS allegedly transferred at least $350,000 from these
advances to its owners and affiliated entities, and the funds were thus not used for
their intended purpose.

       Enterprise sued NAVISS and its owners in Texas court, seeking damages,
injunctive relief, and a declaration that Enterprise has a security interest in NAVISS’s
assets. While that suit was pending, Enterprise brought this action against Podhorn,
GR3 Construction, and other entities that received transfers from NAVISS, asserting
a claim under the Missouri Uniform Fraudulent Transfer Act. The Act provides relief
for “creditors” who are victims of fraudulent transfers. See Mo. Rev. Stat.

                                          -2-
§§ 428.024, .029, .039, .044. A “creditor” is an individual or entity that has a “right
to payment” from a debtor, “whether or not the right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured.” Id. § 428.009(3)-(6), (9). A debtor that
retains no interest in the transferred assets is not a necessary party to the fraudulent-
transfer action, see Springfield Gen. Osteopathic Hosp. v. West, 789 S.W.2d 197, 201
(Mo. Ct. App. 1990), and the Act provides remedies directly against transferees. See
Mo. Rev. Stat. §§ 428.039, .044.

      Several defendants moved to dismiss this action for lack of an Article III case
or controversy. The district court granted the motion, concluding that Enterprise
lacks Article III standing. The court reasoned that Enterprise’s alleged injuries are
“hypothetical and conjectural,” because the Texas court has not rendered a judgment
on whether NAVISS breached any agreements or owes Enterprise any money. As the
defendants mounted a facial attack on the plaintiff’s standing, we review the district
court’s dismissal of the action de novo, accepting the material allegations in the
amended complaint as true, and drawing all permissible inferences in Enterprise’s
favor. In re SuperValu, Inc., 870 F.3d 763, 768 (8th Cir. 2017).

       Article III limits the judicial power to resolving “Cases” or “Controversies,”
and the standing doctrine is “rooted in the traditional understanding of a case or
controversy.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The “irreducible
constitutional minimum” of standing consists of three elements. Id. “The plaintiff
must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged
conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial
decision.” Id. The district court concluded that Enterprise faltered at the first
element.

      We conclude that the absence of a judgment in the Texas litigation does not
mean that Enterprise lacks Article III standing. To demonstrate injury in fact at the

                                          -3-
pleading stage, Enterprise must demonstrate that its alleged injury is actual or
imminent, as well as concrete and particularized. See id. at 1547-48. According to
the amended complaint, NAVISS agreed to pay its share of refunds for early
cancellation of vehicle service contracts and to use money advances for specified
purposes, but failed to meet these obligations. As a result, Enterprise suffered losses
in excess of $6 million. An alleged economic harm “is a concrete, non-speculative
injury,” Wallace v. ConAgra Foods, Inc., 747 F.3d 1025, 1029 (8th Cir. 2014), and
the harm here is personal to Enterprise. The amended complaint thus alleges an
injury that is actual, concrete, and particularized.

       Standing under Article III to bring a claim in federal court is distinct from the
merits of a claim under the Missouri Uniform Fraudulent Transfer Act. Whether
Enterprise must first secure a judgment against NAVISS in Texas before recovering
against the defendants under the Act is a question that bears on the merits of the
claim. As we understand Missouri law, a plaintiff proceeding under the Act might
be required to show at least a pending or threatened lawsuit against an alleged debtor
in order to have a “claim” under the Act. See Curtis v. James, 459 S.W.3d 471, 475-
76 (Mo. Ct. App. 2015). But whether or not Enterprise can satisfy the elements of a
claim under the Act, it has alleged a present injury in fact that is sufficient to establish
Article III standing.

      The defendants argue that Enterprise cannot demonstrate the second element
of standing—i.e., that its alleged injury is fairly traceable to the conduct of the
defendants. They assert that Enterprise’s alleged injury resulted from the
“independent action” of a third party, NAVISS, that is not before the court. See
Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation omitted).
NAVISS’s conduct as the transferor, however, was not the sole cause of Enterprise’s
alleged injury. A fraudulent transfer requires both a transferor and a transferee. The
defendants’ alleged receipt and retention of the transferred assets kept these assets
from Enterprise and rendered NAVISS insolvent, thereby contributing to Enterprise’s

                                            -4-
economic harm. Enterprise’s alleged injury is thus “fairly traceable” to the
defendants’ alleged participation in the transfers as transferees.

        The defendants do not challenge the final element of standing, and Enterprise
has adequately demonstrated that its injury “is likely to be redressed by a favorable
judicial decision.” See Spokeo, 136 S. Ct. at 1547. The Act provides remedies
against transferees, and these remedies would compensate Enterprise to the extent of
its claim against NAVISS if the claim has merit. See Mo. Rev. Stat. §§ 428.039.2,
.044.2.

        For these reasons, the order of dismissal is reversed, and the case is remanded
for further proceedings. We leave the alternative argument of appellee Simpson
Living Trust—that Enterprise lacks “statutory standing”—to the district court in the
first instance.
                        ______________________________




                                         -5-